DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 9/3/2021. In the amendment, claims 1, 4, 6, 13 and 20 were amended by applicant, claims 3 and 5 were cancelled, and no claims were added in the amendment.  Claims 7, 11, 17-18, 21, 23 and 27-28 were previously cancelled in a preliminary amendment on July 23, 2018. Thus, claims 1-2, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 are pending and have been examined. 

Response to Amendment
The amendment filed on 9/3/2021 has been entered. 
The previous objection to the specification is withdrawn in view of the 9/3/2021 amendments to the specification.
Most of the previous objections to the drawings are withdrawn in view of the 9/3/2021 amendments to the drawings. In particular, the prior objections to Figures 3b-3g and 6b have been withdrawn. However, as noted below, objections to Figures 1b, 4b and 7 remain.
The previous objections to claims 13-15 and 20 are withdrawn in view of the 9/3/2021 amendments to the claims. However, as noted below, objections to claims 1-2, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 remain.
The previous rejections of claims 3 and 5 under 35 U.S.C. 103 are withdrawn in view of the cancellation of these claims.

Response to Arguments
Applicant's arguments filed 9/3/2021 with respect to the objection to the specification have been fully considered and are persuasive.
Applicant's arguments filed 9/3/2021 with respect to the objections to the drawings have been fully considered and are persuasive in part. The prior objections to Figures 3b-3g and 6b have been withdrawn. However, as discussed below, objections to Figures 1b, 4b and 7 remain.
Applicant's arguments filed 9/3/2021 with respect to the objections to claims 13-15 and 20 have been fully considered and are persuasive. However, as discussed below, objections to claims 1-2, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 remain.
Applicant's arguments filed 9/3/2021 with respect to the rejections of claims 1-6, 8-10, 12-16, 19-20, 22 and 24-26 under 35 U.S.C. 103 have been fully considered and are persuasive in part. The cancellation of claims 3 and 5 renders the rejection of those claims under 35 U.S.C. 103 moot. However, as noted in applicant’s remarks, “a portion of the amended features were recited in dependent claim 3 (now canceled)” (applicant’s remarks, page 10) and as discussed below, subject matter of cancelled dependent claims 3 and 5 has been incorporated into independent claim 1, which remains rejected under 35 U.S.C. 103 using a new combination of references (i.e., the combination of the Hu, Gao and Nishitani references previously applied to claims 3 and 5). Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. 

Accordingly, applicant appears to argue that the claim limitations added to independent claim 1, i.e., “wherein the resistance gradual-change device comprises:
a first oxide layer and a second oxide layer, which are laminated together, wherein an oxygen content of the first oxide layer is higher than an oxygen content of the second oxide layer, and
a first electrode layer and a second electrode layer, wherein the first oxide layer and the second oxide layer is disposed between the first electrode layer and the second electrode layer, the first electrode layer is in direct contact with and electrically connected with the first oxide layer, and the second electrode layer is in direct contact with and electrically connected with the second oxide layer”, are not taught in the 
As a preliminary matter, the examiner notes that applicant’s specification does not mention, let alone define, what is meant by “the first electrode layer is in direct contact with … the first oxide layer, and the second electrode layer is in direct contact with … the second oxide layer” as recited in claim 1. The sole mention of any “direct connection” of components in applicant’s specification is in paragraph 60, which states “The phrases ‘connect’, ‘connected’, etc., are not intended to define a physical connection or mechanical connection, but may include an electrical connection, directly or indirectly.” Applicant asserts that support for this newly-added limitation and the other amendments “can be found at least at previously presented claims 3 and 5, and Figure 3a.” (applicant’s remarks, page 9). However, the above-noted limitation was not recited in original claims 3 or 5. Paragraphs 84 and 86 of applicant’s specification describe FIG. 3a thusly “as shown in FIG 3a, the resistance gradual-change device 10 provided by an embodiment of the present disclosure comprises a first oxide layer 12 and a second oxide layer 13, which are laminated together” and “the resistance gradual-change device 10 further comprises a first electrode layer 11 and a second electrode layer 14, the first oxide layer 12 and the second oxide layer 13 are disposed between the first electrode layer 11 and the second electrode layer 14, the first electrode layer 11 is electrically connected with the first oxide layer 12, and the second electrode layer 14 is electrically connected with the second oxide layer 13.” As such, applicant’s specification merely discloses that the claimed first and second oxide layers may be laminated 
The examiner further notes that applicant’s remarks seemingly ignore the fact the claims, including the above-noted limitations added to independent claim 1 from previously pending, now cancelled dependent claims 3 and 5, were also rejected in the previous office action under 35 U.S.C. 103 as being obvious over Hu in view of Gao, and further in view of Li. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) stands for the proposition that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 (IV). Here, the purported deficiencies of the Gao and Nishitani references with respect to amended claim 1 are discussed in applicant’s remarks (see, e.g., pages 10-13), while ignoring the fact that the rejections of claims 1-6, 8-10, 12-16, 19-20, 22 and 24-26 (including now-cancelled claims 3 and 5, which have been incorporated into claim 1) in the previous office action were based on the combination of the Hu, Gao, Nishitani and Li references (see, e.g., applicant’s remarks, pages 10-13 which discuss Hu, merely mention Gao and Li, but do not address the alternative rejections based on Hu in view of Gao and Nishitani, and further in view of Li).
Moreover, as detailed below, the combinations of Hu, Gao and Nishitani; and Hu, Gao, Nishitani and Li teach all the limitations of amended claim 1.

Additionally, with regard to the “first electrode layer and a second electrode layer, wherein the first oxide layer and the second oxide layer is disposed between the first or direct connection. Thus, if a first device couples to a second device, that connection may be through a direct electrical or mechanical connection”, “Top and bottom electrodes 20 and 24 are conductive layers, often metal … Top and bottom electrodes 20 and 24 are coupled to a power supply 30. An additional conductive layer 22 is disposed between top and bottom electrodes 20 and 24”, “Between conductive layers 20 and 22, memristor 14 is formed.” [i.e., first electrode layer 20 is electrically connected/coupled to power supply 30 and to first oxide layer of memristor 14] and “Between conductive layers 22 and 24, memristor 18 and resistor 16 are formed.” [i.e., second electrode layer 24 is electrically connected/coupled to power supply 30 and has a direct connection/in direct contact with the second oxide layer of memristor 18].
Lastly, regarding the “first oxide layer and a second oxide layer, which are laminated together limitation added to claim 1, the examiner points to paragraphs 103 and 107-109 of Nishitani, which disclose that a “ferroelectric layer 71 is formed of, for example, Pb(Zr, Ti)O3, Sr(Bi, Ta)O, or Bi12 Ti O20. Each of the first electrode 75, the second electrode 76, and the control electrode 73 is formed from, for example, a 
Further, as discussed in detail below, the combinations of Hu, Gao and Nishitani (i.e., Hu in view of Gao, and further in view of Nishitani) and of Hu, Gao, Nishitani and Li (i.e., Hu in view of Gao and Nishitani further in view of Li) teach the limitations of amended independent claim 1 and dependent claims 2, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26.
Applicant’s amendments have necessitated the drawing objections, claim objections, and claim rejections under 35 U.S.C. 103 discussed below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because replacement Figures 1b, 4b and 7 as filed 9/3/2021 still include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., some of the lowercase, subscript characters in element 01 of FIG. 1b – in particular W0, P0, Wn and Pn, the ordinal superscript characters in the legend of FIG. 4b, and many of the lowercase characters in FIG. 7).

Claim Objections
Claims 1-2, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 are objected to because of the following informalities: 
Amended claim 1 recites “wherein the first oxide layer and the second oxide layer is disposed between the first electrode layer and the second electrode layer”, which is grammatically incorrect. The examiner suggests one way to address this objection would be to amend claim 1 to recite “wherein the first oxide layer and the second oxide layer [[is]] are disposed between the first electrode layer and the second electrode layer”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-10, 12-16, 19, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Application Pub. No. 2017/0243109 A1, hereinafter “Hu”) in view of non-patent literature Gao, et al. ("Ultra-low-energy three-dimensional oxide-based electronic synapses for implementation of robust high-accuracy neuromorphic computation systems." ACS nano 8.7 (2014): 6998-7004, hereinafter “Gao”) and further in view of Nishitani et al. (U.S. Patent Application Pub. No.2015/0269483 A1, hereinafter “Nishitani”).
Alternatively, as discussed below, claims 4, 6, 9 and 10 are also rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gao and Nishitani, and further in view of Li.
Hu was filed on January 30, 2017 as a national stage application of PCT application no. PCT/US2014/063667 filed November 3, 2014, and both of these dates are before the effective filing date of this application, i.e., May 9, 2017. Therefore, Hu 
With respect to claim 1, Hu discloses the invention as claimed including a circuit structure, comprising: at least one circuit unit (see, e.g., FIGs. 1 and 2 depicting a crossbar array with cells/switches 204 and a memristor-based spatio-temporal synapse (MST) with first and second resistance switches 10 and 12, and paragraphs 4-5 and 25-27, “FIG. 1 is a circuit diagram of a portion of a crossbar array with cells”, “FIG. 2 is a circuit diagram of a memristor-based spatio-temporal synapse (MST) in a crossbar array”, “The cells 204 may be switches that may incorporate both spatial and temporal functions. Such cells 204 may be referred to herein as memristor-based spatio-temporal synapses, or MSTs.” [i.e., a circuit structure including circuit units/cells/MSTs]) wherein each circuit unit comprises a first group of resistive switching devices and a second group of resistive switching devices (see, e.g., paragraphs 23, 25 and 27, “a ,
the first group of resistive switching devices comprises a resistance gradual-change device (aside from repeating the claim language and providing examples, applicant’s specification does not define “a resistance gradual-change device”, see, e.g., paragraphs 5-8, 10, 17-21, 26, 72, 75-77, 79-84, 86-93, 100, 102-103, 108-116, 123, 126 and 134. For instance, paragraphs 126 and 134 of the instant specification state “For example, … the resistance value of the resistance gradual-change device 10 changes slowly.” and “For example, … the resistance value of the resistance gradual-change device in the first group of resistive switching devices gradually decreases, that is, the conductance of the resistance gradual-change device gradually increases”. The plain meaning of gradual is taking place, changing, moving, etc., by small degrees or little by little; or rising or descending at an even, moderate inclination. See https://www.dictionary.com/browse/gradual. Therefore, “a resistance gradual-change device”, under the broadest reasonable interpretation (BRI), is any , …
the first group of resistive switching devices and the second group of resistive switching devices are connected in series (see, e.g., paragraph 27, “The first and second resistance switches are connected in series.”), and
in a case that no voltage is applied, a resistance value of the first group of resistive switching devices is larger than a resistance value of the second group of resistive switching devices (see, e.g., FIG. 5, which is reproduced below, showing 0 voltage/no voltage resulting in different current values (i.e., due to different resistance values) for memristors 14 and 18 and paragraphs 27 and 35, “The first and second resistance switches have different switching characteristics. For example, the first and second resistance switches 10 and 12 may have different switching voltages to change their resistance, and/or have different switching voltages.”, “FIG. 5 illustrates the I-V characteristics for two initialization states. I-V curves 210a, 210b, and 210c illustrate the behavior when memristor 14 turns on (at a small voltage) from an initialization state [i.e., state when no voltage is applied] where memristor 14 is off and memristor 18 is on [i.e., , 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hu FIG. 5
wherein the resistance gradual-change device comprises: a first oxide layer and a second oxide layer (as indicated above, the “resistance gradual-change device”, under the BRI, is any resistive device that exhibits a moderate or gradual change in a resistance or conductivity condition or state) (see, e.g., FIG. 4 – showing an MST with layers 20, 22 and 24 attached together and paragraphs 30-32 and 56-57, “FIG. 4 is a cross sectional view of the MST … Top and bottom electrodes 20 and 24 are conductive layers, often metal. Any suitable material may be used such as, for example, … ruthenium oxide (RuO2), iridium oxide …Top and bottom electrodes 20 and 24 are coupled … An additional conductive layer 22 is disposed between top and x … ZrOx (0<x<2), zinc oxide (ZnOx) (0<x<2), NiOx (0<x<1.5), iron oxide (FeOx) … yttrium oxide (YOx) (0<x<1.5), silicon oxide (SiOx)”, “Between conductive layers 22 and 24, memristor 18 and resistor 16 are formed. Memristor 18 may be any suitable material including, for example, an oxide of tantalum.”, “memristor 18 gradually shifts toward ON state”, “The effective conductance of memristor 18 when the MST turns ON gradually reduces” [i.e., resistance gradual-change device/memristor 14 and memristor 18 include first and second oxide layers between electrodes 20 and 24 having oxygen levels Ox]) … , and
a first electrode layer and a second electrode layer (see, e.g., paragraphs 30-32 and 56-57, “FIG. 4 is a cross sectional view of the MST … Top and bottom electrodes 20 and 24 are conductive layers, often metal. …Top and bottom electrodes 20 and 24 are coupled … An additional conductive layer 22 is disposed between top and bottom electrodes 20 and 24.”, “Between conductive layers 20 and 22, memristor 14 is formed.”, “Between conductive layers 22 and 24, memristor 18 and resistor 16 are formed.”, “memristor 18 gradually shifts toward ON state”, “The effective conductance of memristor 18 when the MST turns ON gradually reduces” [i.e., resistance gradual-change device/memristor 14 and memristor 18 includes first and second electrode layers 20 and 24]),
wherein the first oxide layer and the second oxide layer is disposed between the first electrode layer and the second electrode layer (see, e.g., paragraphs 30-32, “Top and bottom electrodes 20 and 24 are conductive layers, … An , and
the first electrode layer is in direct contact with and electrically connected with the first oxide layer, and the second electrode layer is in direct contact with and electrically connected with the second oxide layer (paragraphs 60, 84 and 86 of applicant’s specification state “The phrases ‘connect’, ‘connected’, etc., are not intended to define a physical connection or mechanical connection, but may include an electrical connection, directly or indirectly.”, “as shown in FIG 3a, the resistance gradual-change device 10 provided by an embodiment of the present disclosure comprises a first oxide layer 12 and a second oxide layer 13, which are laminated together” and “the resistance gradual-change device 10 further comprises a first electrode layer 11 and a second electrode layer 14, the first oxide layer 12 and the second oxide layer 13 are disposed between the first electrode layer 11 and the second electrode layer 14, the first electrode layer 11 is electrically connected with the first oxide layer 12, and the second electrode layer 14 is electrically connected with the second oxide layer 13.” Therefore, an electrode layer “in direct contact with” an oxide layer, under the broadest reasonable interpretation (BRI), is an electrode layer that is electrically connected with an oxide layer) (see, e.g., paragraphs 18 and 30-32, “the term ‘couple’ or ‘couples’ is intended to mean either an indirect or direct connection. Thus, if a first device couples to a second device, that connection may be through a direct electrical or mechanical connection”, “Top and bottom electrodes 20 and 24 are conductive layers, often metal … Top and bottom electrodes 20 and 24 are coupled to a power supply 30. An additional conductive layer 22 is disposed between top and bottom electrodes 20 and 24”, “Between conductive layers 20 and 22, memristor 14 is formed.” [i.e., first electrode layer 20 is electrically connected/coupled to power supply 30 and to first oxide layer of memristor 14], “Between conductive layers 22 and 24, memristor 18 and resistor 16 are formed.” [i.e., second electrode layer 24 is electrically connected/coupled to power supply 30 and has a direct connection/in direct contact with the second oxide layer of memristor 18]).
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing the second group of resistive switching devices comprises a resistance abrupt-change device,
wherein an oxygen content of the first oxide layer is higher than an oxygen content of the second oxide layer.
In the same field, analogous art Gao teaches the second group of resistive switching devices comprises a resistance abrupt-change device (aside from repeating the claim language and providing examples, applicant’s specification does not define “a resistance abrupt-change device”, see, e.g., paragraphs 6-7, 13, 17-18, 21-23, 26, 30-31, 72, 75-76, 79, 82, 97-100, 102-103, 114, 116-118 and 134. For instance, paragraph 134 of the instant specification states “For example, … the resistance value of the resistance abrupt-change device in the second group of resistive switching devices abruptly changes, the resistance value of the resistance abrupt-change device abruptly decreases, that is, the conductance of the resistance abrupt-change device 
wherein an oxygen content of the first oxide layer is higher than an oxygen content of the second oxide layer (see, e.g., FIGs. 1 and 3 – depicting “An oxide-based synaptic device with a vertical structure”, a “fabricated two-layer 3D vertical oxide-based resistive switching synaptic devices” [i.e., including first and second oxide layers] and a “Schematic of the oxygen vacancy” where “Oxygen vacancies amount decreases” between layers, and pages 6999-7002, “we develop an oxide-based synapse with 3D vertical structure … a 3D array structure with resistive switching device … The plane electrodes and pillar electrodes are connected to pre- and post- neurons, respectively. In this case, the integration density is m times larger than the two-dimensional plane array (m is the number of layers).” [i.e., multilevel resistive switching devices and synaptic devices including first and second oxide layers], “During the RESET process, oxygen ions migrate from the cathode to the filament tip … When the device works in the high-current regime, the amount of oxygen vacancies formed in the conductive filament region is large. For such a thicker conductive filament, the migration 
Alternatively, Gao also teaches in a case that no voltage is applied, a resistance value of the first group of resistive switching devices is larger than a resistance value of the second group of resistive switching devices (see, e.g., FIG. 2 on page 7000, which is reproduced below, showing different “Resistive switching … behavior” for top and bottom switching devices used for a “Resistive switching process with different current compliance” and lower/less “Current (A)” flowing through a “top device” than a “bottom device” – first and second “Resistive switching device[s]” and different “Resistance (Ω)” values when “Voltage (V)” is 0 and a “Pulse Number” is 0 and pages 7000-7001, “one device with different initial resistance states achieved by different current compliances”, “reduced energy consumption is mainly attributed to the higher initial resistance of the devices” [i.e., when no voltage is applied, the first, bottom device has a higher/larger resistance initial resistance state, resulting in lower/less current than the second, top device]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gao FIG. 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good repeatability” and to realize “reduced energy consumption” in “3D resistive switching device array-based synapses for a high-density, low-energy consumption neuromorphic computation system”, as suggested by Gao (See, e.g., Gao, Abstract and pages 6998 
Although Hu in view of Gao substantially teaches the claimed invention, Hu in view of Gao is not relied on for teaching that the oxide layers are laminated together.
In the same field, analogous art Nishitani teaches that the oxide layers are laminated together (see, e.g., paragraphs 103 and 107-109, “ferroelectric layer 71 is formed of, for example, Pb(Zr, Ti)O3, Sr(Bi, Ta)O, or Bi12 Ti O20. Each of the first electrode 75, the second electrode 76, and the control electrode 73 is formed from, for example, a laminated body”, “An oxide conductor layer … is deposited … After the oxide conductor layer is deposited, the control electrode 73 is formed” [i.e., an oxide layer], “form a laminated body … After the laminated body is formed, the first electrode 75 and the second electrode 76 are formed … and the semiconductor layer 74 made of, for example, zinc oxide” [i.e., another oxide layer], “In this manner, the variable resistive element 10 formed as a ferroelectric memristor is obtained.” [i.e., the oxide layers are laminated together to form a memristor/resistive switching device]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nishitani with Hu in view of Gao to provide a “ferroelectric memristor” that “has a field effect transistor structure including a gate insulating layer” and a “variable resistive element 10” and to provide “a method for manufacturing the above-described ferroelectric memristor” (i.e., a resistive switching device) (See, e.g., Nishitani, paragraphs 102 and 107). Doing so would have allowed Hu in view of Gao to use Nishitani’s ferroelectric memristor with “the variable resistive element 10” where “the resistance is changed in accordance with the pulse timing of the 

Regarding claim 12, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein the first group of resistive switching devices comprises a plurality of resistance gradual-change devices (as indicated above, “resistance gradual-change devices”, under the BRI, are any resistive devices that exhibit moderate or gradual changes in resistance or conductivity conditions or states) (see, e.g., paragraphs 36 and 56-57, “As the voltage applied to the MST increases gradually, memristor 14 will first reach switching condition.”, “In the first 10 cycles, … spikes generated at the pre-neuron 200 are stronger. As a result, memristor 18 gradually shifts toward ON state”, “In the next 10 cycles, … spikes generated at the post-neuron 202 are stronger. The effective conductance of memristor 18 when the MST turns ON gradually reduces” [i.e., first group of switching devices includes memristors 14 and 18 that are gradual change devices]), 
the second group of resistive switching devices comprises a plurality of resistance … change devices, and the plurality of resistance gradual-change devices are connected in series with the plurality of resistance … change devices in one-to-one correspondence (see, e.g., paragraphs 27-28 and claims 1 and 13, “The first and second resistance switches are connected in series.”, “the first resistance 
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing a plurality of resistance abrupt-change devices … and the plurality of resistance gradual-change devices are connected … with the plurality of resistance abrupt-change devices.
In the same field, analogous art Gao teaches a plurality of resistance abrupt-change devices (as indicated above, “resistance abrupt-change devices”, under the BRI, are any resistive devices that exhibit sudden or abrupt changes in resistance or conductivity states) (see, e.g., page 6999, “we fabricated a two-layer resistive switching device array. … resistive switching process of the fabricated 3D vertical synaptic devices [i.e., groups/pluralities of resistive change devices in an two-layer array] … The SET (from high resistance state to low resistance state) process is abrupt” [i.e., array with plurality of resistance abrupt change devices that abruptly change from high to low resistance states]) … and the plurality of resistance gradual-change devices are connected … with the plurality of resistance abrupt-change devices (see, e.g., page 7002, “All the cortex neurons connect to each input neuron through a 32 x 32 x 16 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good repeatability” and to realize “reduced energy consumption” in “3D resistive switching device array-based synapses for a high-density, low-energy consumption neuromorphic computation system”, as suggested by Gao (See, e.g., Gao, Abstract and pages 6998 and 7001).

Regarding claim 13, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein the first group of resistive switching devices comprises a plurality of resistance gradual-change devices (as indicated above, “resistance gradual-change devices”, under the BRI, are any resistive devices that exhibit moderate or gradual changes in resistance or conductivity conditions or states) (see, e.g., paragraphs 36 and 56-57, “As the voltage applied to the MST increases gradually, memristor 14 will first reach switching condition.”, “In the first 10 cycles, … , 
the second group of resistive switching devices comprises one resistance … change device, the plurality of resistance gradual-change devices correspond to the one resistance … change device and are respectively connected in series with the one resistance … change device (see, e.g., paragraphs 27-28 and claims 1 and 13, “The first and second resistance switches are connected in series.”, “The second resistance switch 12 is a memristor 14.” [i.e., second group of switching devices 12 includes one resistance change device/memristor 14], “a crossbar array comprising a cell, the cell comprising: a first resistance switch; and a second resistance switch connected in series with the first resistance switch”, “a first switch comprising a first memristor … and a second switch comprising a second memristor; wherein the first switch is connected in series with the second switch.” [i.e., a crossbar array comprises plurality of gradual-resistance change devices/switches/memristors connected in series to one memristor/resistance switch]).
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing one resistance abrupt-change device, the plurality of resistance gradual-change devices correspond to the one resistance abrupt-change device and are respectively connected … with the one resistance abrupt-change device.
 one resistance abrupt-change device (as indicated above, one “resistance abrupt-change device”, under the BRI, is any resistive device that exhibits sudden or abrupt changes in a resistance or conductivity state) (see, e.g., page 6999, “The resistive switching synaptic device changes its conductance under the stimulation of electrical signals [i.e., one resistive change device] … The SET (from high resistance state to low resistance state) process is abrupt” [i.e., resistance abrupt change device that abruptly changes from high to low resistance states]) … and the plurality of resistance gradual-change devices are connected … with the plurality of resistance abrupt-change devices (see, e.g., Abstract and pages 6998 and 7002, “The fabricated three-dimensional electronic synapse exhibits … gradual resistance transition” [i.e., synapse includes a plurality of resistance gradual-change devices], “All the cortex neurons connect to each input neuron through a 32 x 32 x 16 resistive switching synapses array” [i.e., the plurality/group of resistive gradual change devices are connected to the one abrupt change device within the two-layer array]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good 

Regarding claim 14, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein in the case that no voltage is applied, resistance values of at least two resistance gradual-change devices are different (as indicated above, see, e.g., FIG. 5, which is reproduced above, showing 0 voltage/no voltage resulting in different current values (i.e., due to different resistance values) for memristors 14 and 18 and paragraphs 27, 35-36 and 56-57, “The first and second resistance switches have different switching characteristics. For example, the first and second resistance switches 10 and 12 may have different switching voltages to change their resistance, and/or have different switching voltages.”, “FIG. 5 illustrates the I-V characteristics for two initialization states. I-V curves 210a, 210b, and 210c illustrate the behavior when memristor 14 turns on (at a small voltage) from an initialization state [i.e., state when no voltage is applied] where memristor 14 is off and memristor 18 is on [i.e., memristor 14 is off and has a larger resistance value than memristor 18, which is on]. I-V curves 212a, 212b, and 212c illustrate the behavior when memristor 14 turns on (at a small voltage) from an initialization state where memristor 14 is off and memristor 18 is off.” [i.e., characteristics and resistance values of at least two of resistive switching devices 14 and 18 are different in an initialization state when 0 volts are applied], “As 

Regarding claim 15, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein at least two resistance gradual-change devices are connected in parallel (see, e.g., paragraphs 28-29, 36, 56-57 and 71, “the first resistance switch 10 is a memristor 18 connected in parallel with a resistor 16. The second resistance switch 12 is a memristor 14”, “memristor 18 is connected in parallel with resistor 16 such that the majority of voltage across the MST can apply to memristor 14.” [i.e., at least two resistance change devices memristors 14, 18 and resistor 16 connected in parallel], “As the voltage applied to the MST increases gradually, memristor 14 will first reach switching condition”, “memristor 18 gradually shifts toward ON state”, “The effective conductance of memristor 18 when the MST turns ON gradually reduces” [i.e., at least two resistance gradual-change devices, memristors 14 and 18], “the first resistance switch 10 is a memristor 36 connected in parallel with a resistor 40. The second resistance switch 12 is a memristor 38 connected in parallel with a resistor 42.” [i.e., at least two resistance change devices 10/memristor 36 and resistor 40 connected in parallel]). 
Alternatively, in the same field, analogous art Gao also teaches wherein at least two resistance gradual-change devices are connected in parallel (see, e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good repeatability” and to realize “reduced energy consumption” in “3D resistive switching device array-based synapses for a high-density, low-energy consumption neuromorphic computation system”, as suggested by Gao (See, e.g., Gao, Abstract and pages 6998 and 7001).

Regarding claim 16, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
wherein the first group of resistive switching devices comprises one resistance gradual-change device (as indicated above, a “resistance gradual-change device”, under the BRI, is any resistive device that exhibits a moderate or gradual change in a resistance or conductivity condition or state) (see, e.g., paragraphs 36 and 56-57, “As the voltage applied to the MST increases gradually, memristor 14 will first reach switching condition.”, “In the first 10 cycles, … spikes generated at the pre-neuron 200 are stronger. As a result, memristor 18 gradually shifts toward ON state”, “In the next 10 cycles, … spikes generated at the post-neuron 202 are stronger. The effective conductance of memristor 18 when the MST turns ON gradually reduces” [i.e., first group of switching devices includes one memristor 14 or 18 that is a gradual change device]), 
the second group of resistive switching devices comprises a plurality of resistance … change devices, and the one resistance gradual-change device corresponds to the plurality of resistance … change devices and is connected in series with the plurality of resistance … change devices respectively (see, e.g., paragraphs 27-28 and claims 1 and 13, “The second resistance switch 12 is a memristor 14.” [i.e., second group of switching devices 12 includes a plurality of resistance change devices/resistance switches/memristor 14], “a crossbar array comprising a cell, the cell comprising: a first resistance switch; and a second resistance switch connected in series with the first resistance switch”, “a first switch comprising a first memristor … and a second switch comprising a second memristor; wherein the first switch is connected in series with the second switch.” [i.e., a crossbar array comprises 
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing a plurality of resistance abrupt-change devices, and the one resistance gradual-change device corresponds to the plurality of resistance abrupt-change devices and is connected … with the plurality of resistance abrupt-change devices.
In the same field, analogous art Gao teaches a plurality of resistance abrupt-change devices (as indicated above, “resistance abrupt-change devices”, under the BRI, are any resistive devices that exhibit sudden or abrupt changes in resistance or conductivity states) (see, e.g., page 6999, “The resistive switching synaptic device changes its conductance under the stimulation of electrical signals [i.e., resistive change device] … The SET (from high resistance state to low resistance state) process is abrupt” [i.e., resistance abrupt change devices that abruptly change from high to low resistance states]) … and the one resistance gradual-change device corresponds to the plurality of resistance abrupt-change devices and is connected … with the plurality of resistance abrupt-change devices (see, e.g., Abstract and pages 6998 and 7002, “The fabricated three-dimensional electronic synapse exhibits … gradual resistance transition” [i.e., synapse with one resistance gradual-change device], “All the cortex neurons connect to each input neuron through a 32 x 32 x 16 resistive switching synapses array” [i.e., the one resistive gradual change device is connected to the abrupt change devices within the two-layer array]). 


Regarding claim 19, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Examiner’s Note: claim 19, as drafted, depends from claim 1. If applicant intended for claim 19 to be an independent claim, the examiner suggests that one way to do so is to amend claim 19 to explicitly recite the limitations of claim 1 instead of the current recitation of a “neural network, comprising a neuron unit, wherein the neuron unit comprises the circuit structure according to claim 1.”
Hu further discloses a neural network, comprising a neuron unit (see, e.g., paragraphs 22 and 25, “Examples of the present disclosure include switches or cells formed from memristive devices that may be used as part of an artificial neural network” , wherein the neuron unit comprises the circuit structure according to claim 1 (as indicated above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1, see above citations to Hu, Gao and Nishitani regarding the limitations and circuit structure of claim 1).

Regarding claim 20, as discussed above, Hu in view of Gao and Nishitani teaches the neural network of claim 19.
Hu further discloses wherein the neuron unit further comprises at least one signal line (see, e.g., paragraphs 18, 25-27 and 37, “the term ‘couple’ or ‘couples’ is intended to mean either an indirect or direct connection. Thus, if a first device couples to a second device, that connection may be through a direct electrical or mechanical connection, through an indirect electrical or mechanical connection via other devices and connections” [i.e., connections are via an electrical line], “A plurality of input neurons 200 and output neurons 202 are connected in an array through a plurality of cells 204. The cells 204 may be switches that may incorporate both spatial and temporal functions. Such cells 204 may be referred to herein as memristor-based spatio-temporal synapses, or MSTs.” [i.e., the neuron 200, 202 – neuron unit is connected cells in the array], “An MST … supports both spatial and temporal weighting functions. Spatial weighting refers to modulating a signal through the cell or MST. … ,
the signal line is electrically connected with one of the first group of resistive switching devices and the second group of resistive switching devices (see, e.g., paragraphs 27-28 and 38, “the first and second resistance switches 10 and 12 may have different switching voltages to change their resistance, and/or have different switching voltages.”, “the first resistance switch 10 is a memristor 18 connected in parallel with a resistor 16. The second resistance switch 12 is a memristor 14.”, ““At state 102, both memristors 14 and 18 are off. Signals 112, 114, 115, 116, and 118 illustrate state changes from state 102 when voltages of different polarity and of different magnitude are applied … Signal 114 changes the system to state 104, where memristor 14 turns on and memristor 18 is unchanged. … Signal 115 changes the system to state 108, where memristor 14 is off and memristor 18 is unchanged.” [i.e., the signal line for sending signals is electrically connected with the first and second group of resistive switching devices, first and second resistance switches 10 and 12 for transmitting signals 114, 115]).

Regarding claim 22, as discussed above, Hu in view of Gao and Nishitani teaches the neural network of claim 19.
 a driver, wherein the driver is configured to apply a voltage signal to a circuit unit through a signal line (paragraph 124 of applicant’s specification states “the neural network further comprises a driver 400. The driver 400 is configured to control the signal lines (such as, the first signal line 50, the second signal line 51 and the third signal line 52) to apply voltage signals to the circuit”. Therefore, “a driver”, under the BRI, is any component configured to control a signal line or to apply voltage signals) (see, e.g., paragraphs 26-28 and 37-38, “the first and second resistance switches 10 and 12 may have different switching voltages to change their resistance, and/or have different switching voltages.”, “FIG. 2 illustrates a circuit diagram of an MST” [i.e., a circuit], “the first resistance switch 10 is a memristor 18 connected in parallel with a resistor 16. The second resistance switch 12 is a memristor 14.”, “FIG. 6 illustrates a state diagram that describes the behavior of … the MST”, “At state 102, both memristors 14 and 18 are off. Signals 112, 114, 115, 116, and 118 illustrate state changes from state 102 when voltages of different polarity and of different magnitude are applied [i.e., voltage signals are applied by MST component] … Signal 114 changes the system to state 104, where memristor 14 turns on and memristor 18 is unchanged. … Signal 115 changes the system to state 108, where memristor 14 is off and memristor 18 is unchanged.” [i.e., the signal line for sending signals is electrically connected with the first and second group of resistive switching devices, first and second resistance switches 10 and 12 for transmitting signals 114, 115]) [i.e., a driver/component is configured to apply voltage signals 112, 114, 115, 116, and 118 to a circuit]).


Hu further discloses a synapse unit (see, e.g., paragraph 25, “cells 204 may be referred to herein as memristor-based spatio-temporal synapses, or MSTs” [i.e., a synapse unit/MST]), wherein the synapse unit comprises a third group of resistive switching devices, and the third group of resistive switching devices comprises a memristor (see, e.g., paragraphs 70-71, “FIG. 13 illustrates in more detail an alternative example of a cell or MST … the first resistance switch 10 is a single memristor 32. The second resistance switch 12 is a single memristor 34. In order for the first and second resistance switches 10 and 12 to have different switching characteristics, the memristors 32 and 34 may be different devices”, “in FIG. 14, the first resistance switch 10 is a memristor 36 connected in parallel with a resistor 40. The second resistance switch 12 is a memristor 38 connected in parallel with a resistor 42.” [i.e., MST/synapse unit includes a third group of resistive switching devices/memristors 32, 36 or 34, 38 which include a memristor]).

Regarding claim 25, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Examiner’s Note: claim 25, as drafted, depends from claim 1. If applicant intended for claim 25 to be an independent claim, the examiner suggests that one way to do so is to amend claim 25 to explicitly recite the limitations of claim 1 instead of the current recitation of a “driving method of the circuit structure according to claim 1.”
driving method (aside from repeating the claim language and providing examples in paragraphs 30-33 and 131-133, 135 and 138, applicant’s specification does not define a “driving method”. For instance, paragraph 133 states “In the driving method, the voltage signal is applied to the circuit unit”. Therefore, a “driving method”, under the BRI, is any method that includes applying a signal, such as an electrical signal) (see, e.g., paragraph 26 and claim 7, “modulating a signal through the cell or MST. … timing of signals in both recall and learning processes.”, “A method to perform spike-timing-based recalls, comprising: applying a multi-spike train to an electronic synapse” [i.e., a driving method – applying a multi-spike train/signal to an electronic synapse]) of the circuit structure according to claim 1 (as indicated above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1, see above citations to Hu, Gao and Nishitani regarding the limitations and circuit structure of claim 1):
applying a voltage signal to a circuit unit through a signal line to change a resistance value of the first group of resistive switching devices (see, e.g., paragraphs 36 and 38-40, “As the voltage applied to the MST increases gradually, memristor 14 will first reach switching condition … memristor 14 can be freely switched ON/OFF while the spatial component memristor 18 remains unchanged … trigger the two-stage switching behavior including both memristor 14 switching and memristor 18 … the MST exhibits the weighted switching feature … if the applied voltage is sufficiently large”, “At state 104, memristor 14 is on and memristor 18 is unchanged… Signals 121, 122, 123, 124, and 125 illustrate state changes from state 104 when voltages of different polarity and of different magnitude are applied … Signal 123 , so as to perform signal integration (aside from merely repeating the claim language, applicant’s specification does not define what is meant by “so as to perform signal integration”, see, e.g., paragraph 30, which states “applying a voltage signal to a circuit unit through a signal line to change a resistance value of the first group of resistive switching devices, so as to perform signal integration”. This is the sole mention of any “signal integration”, let alone changing resistance values “to perform signal integration”, in the present specification. The plain meaning of integration is an act or instance of combining into an integral whole. See https://www.dictionary.com/browse/integration. Therefore, “to perform signal integration”, under the BRI, is any integration or combination, such as by weighting, of any signals, such as electrical signals) (see, e.g., paragraph 42, “Memristor 18 (and therefore resistance switch 10) weights the switching behavior of memristor 14 by weighting the signal. The structure therefore includes both temporal (switching behavior of memristor 14) and spatial (weighting behavior of memristor 18) behavior.” [i.e., performing signal integration by adding to/weighting the signal]; and
sending a signal when a resistance value of the second group of resistive switching devices … changes (see, e.g., paragraphs 41-42, “Signal 142 changes the 
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing a resistance value of the second group of resistive switching devices abruptly changes.
In the same field, analogous art Gao teaches a resistance value of the second group of resistive switching devices abruptly changes (aside from repeating the claim language and providing examples, applicant’s specification does not define what is meant by “when a resistance value of the second group of resistive switching devices abruptly changes”, see, e.g., paragraphs 6-7, 13, 17-18, 21-23, 26, 30-31, 72, 75-76, 79, 82, 97-100, 102-103, 114, 116-118 and 134. For instance, paragraph 134 of the instant specification states “For example, … the resistance value of the resistance abrupt-change device in the second group of resistive switching devices abruptly changes, the resistance value of the resistance abrupt-change device abruptly decreases, that is, the conductance of the resistance abrupt-change device suddenly increases”. The plain meaning of abrupt is sudden; terminating or changing suddenly. See https://www.dictionary.com/browse/abrupt. Therefore, “when a resistance value of the second group of resistive switching devices abruptly changes”, under the BRI, is when any resistive device exhibits a sudden or abrupt change in a resistance or conductivity state) (see, e.g., page 6999, “The SET (from high resistance state to low resistance state) process is abrupt” [i.e., a resistance value of the second group of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good repeatability” and to realize “reduced energy consumption” in “3D resistive switching device array-based synapses for a high-density, low-energy consumption neuromorphic computation system”, as suggested by Gao (See, e.g., Gao, Abstract and pages 6998 and 7001). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 26, as discussed above, Hu in view of Gao and Nishitani teaches the method of claim 25.
Hu further discloses after the resistance value of the second group of resistive switching devices abruptly changes (see, e.g., paragraphs 28 and 38, “The second resistance switch 12 is a memristor 14”, “Signal 112 is a positive voltage that is greater than or equal to 1.7 V. Signal 112 changes the system to state 106, where memristor 14 turns on and memristor 18 turns on.” [i.e., resistance value of memristor , turning off the voltage signal to restore the resistance value of the first group of resistive switching devices and the resistance value of the second group of resistive switching devices to an initial state, so as to attenuate the signal (aside from repeating the claim language, applicant’s specification does not define “to attenuate the signal” – see, e.g., paragraphs 31, 67 and 135-136. The plain meaning of attenuate is to weaken or reduce in force, intensity, effect, quantity, or value. See https://www.dictionary.com/browse/attenuate. Therefore “to attenuate the signal”, under the BRI, is to reduce the quantity or value of a signal, such as a voltage signal) (see, e.g., paragraphs 35, 38-39 and 43, “illustrate the behavior when memristor 14 turns on (at a small voltage) from an initialization state where memristor 14 is off and memristor 18 is on.”, “state 108, where memristor 14 is off … Signal 116 is a negative voltage less than 2.8 V [i.e., turning off the voltage signal]. Signal 116 also changes the system to state 108.”, “Signal 123 is a negative voltage greater than or equal to 1.1 V and less than 1.6 V [i.e., turning off the voltage signal]. Signal 123 changes the system to state 108, where memristor 14 turns off and memristor 18 is unchanged.”, “FIG. 6 summarizes the state transition diagram of the MST by varying SET/RESET pulses (i.e., positive and negative voltages) at different voltage amplitudes.” [i.e., RESET signals/pulses/negative voltages reset/restore resistance values of memristors 14, 18 of the first and second groups of resistive switching devices 10, 12 to an initial state, where memristor 14 is off and memristor 18 is on]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gao and Nishitani as applied to claim 1 above, and further in view of non-patent literature Li et al. ("Electrode-induced digital-to-analog resistive switching in TaOx-based RRAM devices." Nanotechnology 27.30 (2016): 305201: 1-6, hereinafter “Li”). While the Li reference appears to be a grace-period disclosure by two of the inventors Xinyi Li and Bin Gao, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Huaqiang Wu, Wei Wu, Dong Wu, Ning Deng, Jian Cai and He Qian, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” 
Regarding claim 2, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein the resistance gradual-change device has a first resistance value (as indicated above, “a resistance gradual-change device”, under the BRI, is any resistive device that exhibits a moderate or gradual change in a resistance or conductivity condition or state) (see, e.g., FIG. 5, which is reproduced above in the rejection of claim 1, showing different current values (i.e., due to different resistance values) for memristors 14 and 18 and paragraphs 27, 35-36 and 56-57, “the first and second resistance switches 10 and 12 may have different switching voltages to change their resistance” [i.e., a first resistance value], “when memristor 14 turns on (at a 
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing the resistance abrupt-change device has a second resistance value, and in the case that no voltage is applied, a range of the first resistance value is 1-100 megohms, and a range of the second resistance value is 1-1000 kilohms.
In the same field, analogous art Gao teaches the resistance abrupt-change device has a second resistance value (as indicated above, “a resistance abrupt-change device”, under the BRI, is any resistive device that exhibits a sudden or abrupt change in a resistance or conductivity state) (see, e.g., page 6999, “a two-layer resistive switching device array. … resistive switching process of the fabricated 3D vertical synaptic devices [i.e., resistive switching devices in an two-layer array] … The SET (from high resistance state to low resistance state) process is abrupt” [i.e., the resistance abrupt change device – abruptly changes from high to low resistance state –including a second resistance value]).
in the case that no voltage is applied, a range of the first resistance value is 1-100 megohms, and a range of the second resistance value is 1-1000 kilohms.
In the same field, analogous art Li teaches in the case that no voltage is applied, a range of the first resistance value is 1-100 megohms, and a range of the second resistance value is 1-1000 kilohms (see, e.g., FIGs. 2 and 3, which are reproduced below, showing “Current (A)” of “RRAM devices” [Resistive random access memory (RRAM) devices/resistive switching devices] when “Voltage (V)” is 0 [i.e., no voltage is applied] and the “Resistance distribution of the … RRAM devices” with Pt LRS RRAM devices having a range of “Resistance (ohm)” values between 8k-50k ohms [i.e., 8-50 kilohms] and AL LRS and HRS RRAM devices having ranges of resistance values between 1M-20M ohms [i.e., 1-20 megohms] and pages 1 and 3, “Resistive random access memory (RRAM) devices … In neuromorphic systems, it is highly desirable to have RRAM synapse devices which show resistance that gradually changes the behavior for both SET and RESET processes”, “Figure 3(a) shows the resistance distribution of the Al and Pt TE devices after each SET and RESET operation. The average LRS of the Pt TE devices is about 20 kΩ [i.e., in the 1-20 kilohm range], whereas the average LRS of the Al TE devices is higher than 1MΩ … The LRS increased from 1–5MΩ, and the HRS decreased from 33–20MΩ” [i.e., greater than 1 megohm, in the 1-33 megohm range]).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

FIGs. 2 and 3 of Li
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Hu in view of Gao to provide “Resistive random access memory (RRAM) devices” for “resistive switching” (i.e., resistive switching devices) and use the RRAM devices “as synaptic devices for neuromorphic computing applications” where “different top electrodes are used for TaOy/Ta2O5−x/AlOσ triple-oxide-layer [RRAM] devices.” (See, e.g., Li, Abstract, page 1). Doing so would have allowed Hu in view of Gao to use Li’s RRAM devices to provide superior endurance since “TaOx-based RRAM devices have shown superior endurance (>1012) [9] and excellent uniformity” and because “it is highly desirable to have RRAM .

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gao as applied to claim 1 above, and further in view of Nishitani et al. (U.S. Patent Application Pub. No.2015/0269483 A1, hereinafter “Nishitani”).
Alternatively, as discussed below, claims 4, 6, 9 and 10 are also rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gao and Nishitani, and further in view of Li.

Regarding claim 4, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein a material of the first oxide layer comprises tantalum pentoxide or aluminum oxide (see, e.g., paragraph 31, “Between conductive layers 20 and 22, memristor 14 is formed. Memristor 14 may be formed from any suitable material including, for example, … TaOx [i.e., tantalum oxide] … AlOx (0<x<1.5)” [i.e., first oxide layer includes AlO/aluminum oxide]), and 
a material of the second oxide layer comprises tantalum dioxide (see, e.g., paragraphs 32, 34 and 37, “Between conductive layers 22 and 24, memristor 18 and resistor 16 are formed. Memristor 18 may be any suitable material including, for example, an oxide of tantalum.”, “based on a TaOx device model for memristors 14 and x memristor devices” [i.e., second oxide layer includes an oxide of tantalum - tantalum dioxide/TaO2/TaOx where x=2]).
Alternatively, in the same field, analogous art Li teaches wherein a material of the first oxide layer comprises tantalum pentoxide or aluminum oxide (see, e.g., page 2, “The TaOy/Ta2O5−x/AlOσ triple-layer RRAM cells were fabricated with cross-point structure” [i.e., first oxide layer includes Ta2O5/tantalum pentoxide or aluminum oxide/ AlO]), and
a material of the second oxide layer comprises tantalum dioxide (see, e.g., Abstract and pages 1-2, “In this paper, different top electrodes are used for TaOy/Ta2O5−x/AlOσ triple-oxide-layer devices.”, “The TaOy/Ta2O5−x/AlOσ oxide layers were deposited by the reactive sputtering method with Ar and O2 mixed atmosphere. … The TaOy and Ta2O5−x layers are the oxygen deficient and rich layer” [i.e., second oxide layer includes tantalum dioxide/TaO2/TaOy where y = 2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Hu in view of Gao and Nishitani to provide “Resistive random access memory (RRAM) devices” for “resistive switching” (i.e., resistive switching devices) and use the RRAM devices “as synaptic devices for neuromorphic computing applications” where “different top electrodes are used for TaOy/Ta2O5−x/AlOσ triple-oxide-layer [RRAM] devices.” (See, e.g., Li, Abstract, page 1). Doing so would have allowed Hu in view of Gao and Nishitani to use Li’s RRAM devices to provide superior endurance since “TaOx-based RRAM devices have shown superior endurance (>1012) [9] and excellent uniformity” and because “it is highly desirable to have RRAM synapse devices which show resistance that gradually changes the 

Regarding claim 6, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Hu further discloses wherein a material of the first electrode layer comprises an active metal (see, e.g., paragraphs 30-31 and 56, “Top and bottom electrodes 20 and 24 are conductive layers, often metal. Any suitable material may be used such as, for example, … titanium nitride (TiN), tantalum nitride (TaN), niobium nitride (NbN), hafnium nitride (HfN), zirconium nitride (ZrN), … aluminum (Al), Ta, Ti, copper (Cu), cobalt (Co), nickel (Ni), Nb, molybdenum (Mo), tungsten (W), Hf, Zr, chromium (Cr) or any other suitable metal” [i.e., including non-inert, active metals such as titanium nitride/TiN and aluminum/Al, “Top and bottom electrodes 20 and 24 are coupled to a power supply 30.”, “conductive layers 20 and 22” [i.e., top electrode 20/first electrode layer comprises conductive metal and is electrically coupled to power supply 30], “MST receives strong and positive stimulus from active connections.” [i.e., material of first electrode layer/conductive layer 20 includes an active, non-inert/non-noble metal]).
Alternatively, in the same field, analogous art Li teaches wherein a material of the first electrode layer comprises an active metal (see, e.g., page 1, “Complementary metal-oxide semiconductor (CMOS) compatible materials, such as TiN and Al, have been tested as the electrodes … interacting effects between the active electrodes” [i.e., including a first, active electrode layer], “Inserting an AlOσ barrier layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Hu in view of Gao and Nishitani to provide “Resistive random access memory (RRAM) devices” for “resistive switching” (i.e., resistive switching devices) and use the RRAM devices “as synaptic devices for neuromorphic computing applications” where “different top electrodes are used for TaOy/Ta2O5−x/AlOσ triple-oxide-layer [RRAM] devices.” (See, e.g., Li, Abstract, page 1). Doing so would have allowed Hu in view of Gao and Nishitani to use Li’s RRAM devices to provide superior endurance since “TaOx-based RRAM devices have shown superior endurance (>1012) [9] and excellent uniformity” and because “it is highly desirable to have RRAM synapse devices which show resistance that gradually changes the behavior for both SET and RESET processes”, as suggested by Li (See, e.g., Li, Abstract, page 1). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 8, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 1.
Although Hu substantially discloses the claimed invention, Hu is not relied on for explicitly disclosing wherein the resistance abrupt-change device comprises a third electrode layer, a third oxide layer and a fourth electrode layer,
and the third oxide layer is disposed between the third electrode layer and the fourth electrode layer.
In the same field, analogous art Gao teaches wherein the resistance abrupt-change device (As indicated above, “a resistance abrupt-change device”, under the BRI, is any resistive device that exhibits a sudden or abrupt change in a resistance or conductivity state) (see, e.g., page 6999, “we fabricated a two-layer resistive switching device array. … resistive switching process of the fabricated 3D vertical synaptic devices [i.e., two groups of resistive switching devices in an two-layer array] … The SET (from high resistance state to low resistance state) process is abrupt” [i.e., a second group of resistive switching devices includes a resistance abrupt change device – abruptly changing from high to low resistance state]) comprises a third electrode layer, a third oxide layer and a fourth electrode layer, and the third oxide layer is disposed between the third electrode layer and the fourth electrode layer (see, e.g., FIG. 1c, which is reproduced below, showing a “3D vertical electronic synaptic device architecture” that includes a third oxide layer/switching oxide disposed between third and fourth electrode layers of pillar and plane electrodes and pages 6999-7001, “Figure 1c shows the 3D vertical resistive switching device array for synaptic application. The resistive switching synaptic devices are sandwiched between the vertical pillar electrodes and multilayer plane electrodes.” [i.e., oxide layer of resistive switching devices are sandwiched/disposed between vertical pillar electrodes and multilayer plane electrodes, which include third and fourth electrode layers], “the 3D vertical electronic synaptic device architecture … Horizontal lines can be layered many times. An oxide-based synaptic device [i.e., a third oxide layer] with a vertical structure 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Gao FIG. 1c
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hu to incorporate the teachings of Gao to provide an “oxide-based electronic synapse to suppress the degradation caused by the intrinsic resistance variation” where the synapse “utilizes a three-dimensional vertical structure including several parallel oxide-based resistive switching devices” (See, e.g., Gao, Abstract, page 6998). Doing so would have allowed Hu to use Gao’s synapse to achieve “excellent performances, such as low training energy per spike, gradual resistance transition under identical pulse training scheme, and good repeatability” and to realize “reduced energy consumption” in “3D resistive switching device array-based synapses for a high-density, low-energy consumption neuromorphic 
Although Hu in view of Gao substantially teaches the claimed invention, Hu in view of Gao is not relied on for teaching that the third electrode layer, the third oxide layer and the fourth electrode layer are laminated together.
In the same field, analogous art Nishitani teaches the third electrode layer, the third oxide layer and the fourth electrode layer are laminated together (see, e.g., paragraphs 103 and 107-109, “ferroelectric layer 71 is formed of, for example, Pb(Zr, Ti)O3, Sr(Bi, Ta)O, or Bi12 Ti O20. Each of the first electrode 75, the second electrode 76, and the control electrode 73 is formed from, for example, a laminated body”, “An oxide conductor layer … is deposited … After the oxide conductor layer is deposited, the control electrode 73 is formed”, “form a laminated body … After the laminated body is formed, the first electrode 75 and the second electrode 76 are formed … and the semiconductor layer 74 made of, for example, zinc oxide”, “In this manner, the variable resistive element 10 formed as a ferroelectric memristor is obtained.” [i.e., electrode layers 73, 75, 76 and oxide layers are laminated together to form a memristor/resistive switching device]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nishitani with Hu in view of Gao to provide a “ferroelectric memristor” that “has a field effect transistor structure including a gate insulating layer” and a “variable resistive element 10” and to provide “a method for manufacturing the above-described ferroelectric memristor” (i.e., a resistive switching device) (See, e.g., Nishitani, paragraphs 102 and 107). Doing so would have allowed 

Regarding claim 9, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 8.
Hu further discloses wherein a material of the third oxide layer comprises tantalum pentoxide, vanadium oxide, or niobium oxide (see, e.g., paragraphs 30-32, “Any suitable material may be used such as, for example, … tantalum nitride (TaN), niobium nitride (NbN), … Ta”, “Memristor 14 may be formed from any suitable material including, for example, … TaOx … NbOx (0<x<2.5)” [i.e., material of oxide layer of memristor 14 includes tantalum oxide/TaOx or niobium oxide/NbOx]).
Alternatively, in the same field, analogous art Li also teaches wherein a material of the third oxide layer comprises tantalum pentoxide, vanadium oxide, or niobium oxide (see, e.g., page 2, “The TaOy/Ta2O5−x/AlOσ triple-layer RRAM cells were fabricated with cross-point structure” [i.e., first oxide layer includes Ta2O5/tantalum pentoxide]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Hu in view of Gao and Nishitani to provide “Resistive random access memory (RRAM) devices” for “resistive switching” (i.e., resistive switching devices) and use the RRAM devices “as synaptic devices for neuromorphic computing applications” where “different top electrodes are used for y/Ta2O5−x/AlOσ triple-oxide-layer [RRAM] devices.” (See, e.g., Li, Abstract, page 1). Doing so would have allowed Hu in view of Gao and Nishitani to use Li’s RRAM devices to provide superior endurance since “TaOx-based RRAM devices have shown superior endurance (>1012) [9] and excellent uniformity” and because “it is highly desirable to have RRAM synapse devices which show resistance that gradually changes the behavior for both SET and RESET processes”, as suggested by Li (See, e.g., Li, Abstract, page 1).

Regarding claim 10, as discussed above, Hu in view of Gao and Nishitani teaches the circuit structure of claim 8.
Hu further discloses wherein a material of the third electrode layer comprises an inert metal (see, e.g., paragraph 30, “electrodes 20 and 24 are conductive layers, often metal. Any suitable material may be used such as, for example, platinum (Pt), titanium nitride (TiN), … ruthenium oxide (RuO2), iridium oxide (Ir02) … copper (Cu)” [i.e., electrode layers can include platinum/Pt, ruthenium/Ru, and iridium/Ir, which are inert/noble metals]). 
Alternatively, in the same field, analogous art Li also teaches wherein a material of the third electrode layer comprises an inert metal (see, e.g., Abstract and pages 1-2, “For Pt top electrode (TE) devices, abrupt digital resistive switching behavior was observed”, “inert metals, including Pt and Ir, have to be used to obtain high digital resistive switching (DRS) performance”, “In the last process step, Pt or Al TE was deposited … Pt is an inert metal … Pt is used as the TE” [i.e., a third electrode layer, top electrode/TE includes inert metal platinum/Pt]).
y/Ta2O5−x/AlOσ triple-oxide-layer [RRAM] devices.” (See, e.g., Li, Abstract, page 1). Doing so would have allowed Hu in view of Gao and Nishitani to use Li’s RRAM devices to provide superior endurance since “TaOx-based RRAM devices have shown superior endurance (>1012) [9] and excellent uniformity” and because “it is highly desirable to have RRAM synapse devices which show resistance that gradually changes the behavior for both SET and RESET processes”, as suggested by Li (See, e.g., Li, Abstract, page 1).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125